Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147866 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147866
                                                                     COA: 315348
                                                                     Wayne CC: 02-014742-FC
  ROGER YOUNG,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to file supplemental brief is GRANTED. The
  application for leave to appeal the August 29, 2013 order of the Court of Appeals is
  considered, and it is DENIED, because the defendant’s motion for relief from judgment
  is prohibited by MCR 6.502(G). The motion for miscellaneous relief to enter a
  confession of error is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
         h0224
                                                                                Clerk